Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

                                                                               9/1/16
No. 16-BG-581

IN RE: ROBERT GEOFFREY BRODERICK,
                       Respondent.
Bar Registration No. 1004403       DDN: 133-16

BEFORE:       Thompson, Associate Judge, and Newman and Pryor, Senior Judges.

                                       ORDER
                              (FILED - September 1, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Connecticut for a period of one year, this court’s
July 7, 2016, order directing respondent to show cause why the functionally-
equivalent reciprocal discipline of a one-year suspension with a fitness requirement
should not be imposed, the statement of Disciplinary Counsel regarding reciprocal
discipline, and it appearing that no response was filed to this court’s show cause
order but that respondent filed his D.C. Bar R. XI, §14 (g) affidavit August 7,
2016, it is

       ORDERED that Robert Geoffrey Broderick is hereby suspended from the
practice of law in the District of Columbia for a period of one year, nunc pro tunc
to August 7, 2016, with reinstatement conditioned on a showing of fitness. See In
re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate).

                                     PER CURIAM